UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
JAMES BURNEY,                       )
                                    )
          Petitioner,               )
                                    )
       v.                           ) Civil Action No. 10-1189 (RBW)
                                    )
SIMON WAINWRIGHT et al.,            )
                                    )
          Respondents.              )
____________________________________)



                                        MEMORANDUM

       This matter is before the Court on the federal respondents’ opposition to the petitioner’s

application for a writ of habeas corpus. By Order issued on September 30, 2010, the petitioner

was advised to respond to the opposition by November 5, 2010, or risk summary denial of the

petition and dismissal of the case. The petitioner has neither filed a response nor sought

additional time to do so. The Court therefore will dismiss the case on the respondents’ conceded

arguments. See Local Civil Rule 7(b); Slovinec v. Amer. Univ., 520 F. Supp. 2d 107, 111

(D.D.C. 2007) (treating uncontested arguments as conceded).1

                                             __________s/______________
                                             Reggie B. Walton
                                             United States District Judge
Date: December 1, 2010




       1
           A separate final order accompanies this Memorandum.